       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 ARC CONTROLS, INC.,                            )
      Plaintiff,                                )
                                                )
                                                )
 v.                                             )    CASE NO. 1:19-cv-391-LG-RHW
                                                )
                                                )
 M/V NOR GOLIATH, in rem, and                   )
 GOLIATH OFFSHORE HOLDINGS                      )
 PTE. LTD., in personam                         )
 _________________________________              )


                          ANSWER AND THIRD PARTY DEMAND

        NOW COME Defendants, M/V NOR GOLIATH, in rem, and GOLIATH OFFSHORE

HOLDINGS PTE. LTD., in personam (collectively “Defendants” or “Goliath”), and answer as

follows the averments of the Complaint filed by Plaintiff Arc Controls, Inc. (“Plaintiff” or “Arc”):

                                           First Defense

        As a separate and complete defense, and/or in the alternative, Plaintiff’s claims are

prescribed, perempted, subject to a statute of limitations or repose, or otherwise time-barred.

                                          Second Defense

        The allegations of the Complaint are vague and ambiguous, and moreover contain no

allegations of fault, negligence, or other liability against Defendant.

                                           Third Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish a cause of action against Defendants or otherwise state a claim upon

which relief can be granted.




                                             Page 1 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 2 of 9



                                          Fourth Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish that Plaintiff has any right of action against Defendants or the

procedural capacity to maintain a claim against Defendants.

                                           Fifth Defense

        As a separate and complete defense, and/or in the alternative, the venue is improper.

                                           Sixth Defense

        As a separate and complete defense, and/or in the alternative, the Court lacks in personam

jurisdiction over Defendants.

                                          Seventh Defense

        As a separate and complete defense, and/or in the alternative, Defendants object to the

sufficiency of citation, process, and/or service.

                                          Eighth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has

suffered any damages, which is denied, said damages are the sole result of the Plaintiff’s own fault

and/or negligence, and/or in the alternative any recovery to which the Plaintiff may be entitled

must be reduced in proportion to the Plaintiff’s own contributory negligence.

                                           Ninth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has

suffered any damages, which is denied, said damages are the result of persons or entities other than

Defendants or over whom Defendants had no control and for whom Defendants bear no liability.

                                           Tenth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has

sustained any damages, which is denied, the Plaintiff has failed to mitigate said damages.


                                             Page 2 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 3 of 9



                                        Eleventh Defense

        As a separate and complete defense, and/or in the alternative, Defendants affirmatively

shows that the Plaintiff sustained no damages as the result of any breach of legal duty owed by

Defendants for which the Plaintiff may recover any amounts whatsoever.

                                        Twelfth Defense

        As a separate and complete defense and/or in the alternative, Defendants deny that the

Plaintiff sustained damages; however, should it be found that the Plaintiff was damaged under the

circumstances alleged, which is denied at all times, Defendants affirmatively show that such

damage was caused solely and completely by an unavoidable accident for which Defendants

cannot be held legally responsible.

                                       Thirteenth Defense

        As a separate and complete defense and/or in the alternative, Defendants deny that the

Plaintiff sustained any damages; however, should it be found that the Plaintiff was injured and/or

damaged as alleged, which is denied at all times, Defendants affirmatively show that any such

damage was caused by an Act of God, or force majeure, for which Defendants cannot be held

legally responsible.

                                      Fourteenth Defense

        As a separate and complete defense and/or in the alternative, Defendants deny that the

Plaintiff sustained any damages and demand full proof of any damages Plaintiff avers were

actually incurred.

                                       Fifteenth Defense

        Defendant denies any alleged acts, omissions, or unseaworthy conditions, but to the extent

such may be proven, Defendants deny that same were within the privity and/or knowledge of

Defendants, and aver entitlement to the full protection of the Shipowners Limitation of Liability


                                           Page 3 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 4 of 9



Act, 46 U.S.C. §§ 30501 et seq., including but not limited to the right to have the United States

District Court sitting in admiralty assess the Defendants’ liability, privity and/or knowledge vel

non, and the right to have its liability, if any, limited to the value of the M/V NOR GOLIATH and

her pending freight after the voyage.

                                         Sixteenth Defense

        Defendants claim entitlement to defense, indemnity, coverage as an additional or named

insured, contribution, set off, or any other such available remedy with respect to any party or non-

party from whom Defendants may be owed such relief.

                                        Seventeenth Defense

        Defendants plead each and every matter deemed an affirmative defense under the Federal

Rules of Civil Procedure, including but not limited to all matters set forth in Fed. R. Civ. P. 8(c)

and 12(b).

                                        Eighteenth Defense

        Defendants plead each and every matter deemed a compulsory counter-claim, including

but not limited to reimbursement of any costs and/or damages incurred by the Defendants in

connection with the alleged transaction or occurrence out of which the Plaintiff’s claims arise.

                                        Nineteenth Defense

        In the further alternative, Defendants affirmatively show that the Plaintiff fails to make a

prima facie case.

                                        Twentieth Defense

        In the further alternative, and subject to the exceptive allegations and affirmative defenses

set forth herein, Defendants deny each and every allegation set forth in the Complaint, except as

the same may be hereinafter admitted or modified. In further responding to the said allegations,

Defendants aver as follows:


                                            Page 4 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 5 of 9



                                                      1.

        The allegations of Article 1 of Plaintiff’s Complaint are denied for a lack of information

sufficient to justify a belief therein.

                                                      2.

        The allegations of Article 2 of Plaintiff’s Complaint are denied except to admit that the

named Defendant is a foreign entity.

                                                      3.

        The allegations of Article 3 of Plaintiff’s Complaint are denied except to admit that the

M/V NOR GOLIATH is a foreign-flag vessel.

                                                      4.

        The allegations of Article 4 of Plaintiff’s Complaint are admitted to the extent that the M/V

NOR GOLIATH is currently within this Judicial District.

                                                      5.

        The allegations of Article 5 of Plaintiff’s Complaint call for a legal conclusion and require

no response from the Defendants.

                                                      6.

        The allegations of Article 6 of Plaintiff’s Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                      7.

        The allegations of Article 7 of Plaintiff’s Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                      8.

        The allegations of Article 8 of Plaintiff’s Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.


                                             Page 5 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 6 of 9



                                                      9.

        The allegations of Article 9 of Plaintiff’s Complaint are denied and/or denied for a lack of

information sufficient to justify a belief therein.

                                                  10.

        The allegations of the “WHEREFORE” Article 6 and all other unnumbered Articles of

Plaintiff’s Complaint are denied.

                                    THIRD PARTY DEMAND

        AND NOW, assuming the posture of Third Party Plaintiffs, the Defendants aver as follows:

                                                      1.

        Made Third Party Defendant herein is Epic Companies, LLC (“Epic”), a Texas limited

liability company domiciled at 1080 Eldridge Parkway, Suite 1300, Houston, Texas, 77077.

                                                      2.

        At all material times, Epic was a charterer and the operator of the M/V NOR GOLIATH.

Jurisdiction and venue with respect to Epic are proper in this District based on Epic’s contacts with

this District, the action brought by Arc, and the presence in this District of the M/V NOR

GOLIATH, which was at all material times under charter to and being operated by Epic.

                                                      3.

        At all material times, Epic had complete and total responsibility for the safe navigation and

operation of the M/V NOR GOLIATH and the maintenance of the aforesaid vessel in good and

seaworthy condition.

                                                      4.

        At all material times, Epic had complete and total responsibility for payment for all of the

necessaries of the M/V NOR GOLIATH, including but not limited to crew wages, bunkers,

victuals, equipment, and any and all other expenses pertaining to the maintenance and/or operation


                                             Page 6 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 7 of 9



of the aforesaid vessel, and including but not limited to expenses and repairs such as those alleged

to have been made by Arc in the instant matter.

                                                  5.

        To the extent that Arc is entitled to recover any amount whatsoever for goods and/or

services provided to the M/V NOR GOLIATH, for which Defendants demand full proof, then

Goliath avers that Epic is liable for the payment of any and all such amounts.

                                                  6.

        At all material times, Epic was party to a Time Charter of the M/V NOR GOLIATH with

Magrem Investments Ltd. (“Magrem”), a foreign entity in Limassol, Cyprus. Magrem bareboat

chartered the M/V NOR GOLIATH from Goliath in order to facilitate Magrem’s time charter to

Epic. By agreement, Goliath was conveyed the right to “have a lien upon all equipment onboard

the vessel…cargoes, sub-hires and sub-freights…”.

                                                  7.

        On information and belief, Epic has failed to pay the costs of its operation of the M/V NOR

GOLIATH, including charter hire due to Goliath. Accordingly, Goliath asserts its right, and

hereby gives public notice, to lien all equipment on board the M/V GOLIATH placed or installed

there for the operation of the vessel, including but not limited to a saturation diving system,

bunkers, lines, rigging and other materials and/or appurtenances of the vessel.

                                                  8.

        Goliath further makes demand on Epic for specific performance of its obligations as

charterer and operator of the M/V NOR GOLIATH including but not limited to all past due charter

hire and that it remain current prospectively.

                                                  9.

        At all material times, Epic’s charter of the M/V NOR GOLIATH was subject to a Charter


                                            Page 7 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 8 of 9



Guarantee in favor of Goliath Offshore Holdings PTE, Ltd. a true and correct copy of which is

attached hereto as Exhibit “A”.

                                                 10.

        The Charter Guarantee obligates Epic to, inter alia, defend, indemnify, and hold harmless

Goliath from and against any and all claims and/or damages, including but not limited to costs

associated with the arrest and/or seizure of the M/V NOR GOLIATH and liens and/or claims of

the nature of that asserted by Arc herein.

                                                 11.

        Epic is liable unto the Defendants for any and all damages claimed in this proceeding, any

and all costs associated with the seizure and arrest of the M/V NOR GOLIATH, and any and all

other such amounts to which the Defendants may be entitled at law, in equity, or in admiralty,

including all costs and attorneys’ fees.

                                                 12.

        Pursuant to Fed. R. Civ. P. 14(c), the Defendants hereby tender Epic to Arc for full payment

of any and all damages owed to Arc and for recovery of any and all costs associated with the arrest

and seizure of the M/V NOR GOLIATH.

        WHEREFORE, after due proceedings are had, Defendants, M/V NOR GOLIATH, in rem,

and GOLIATH OFFSHORE HOLDINGS PTE. LTD., in personam, respectfully pray that there

be judgment in their favor and against Plaintiff, and/or that the Third Party Defendant be found

liable and cast in Judgment for any and all recoverable damages and/or costs in any way associated

with this proceeding.




                                             Page 8 of 9
PD.26554584.2
       Case 1:19-cv-00391-LG-RHW Document 10 Filed 07/17/19 Page 9 of 9



                                            Respectfully submitted:

                                            s/James G. Wyly, III
                                            James G. Wyly, III, MS Bar 7415
                                            Phelps Dunbar LLP
                                            2602 13th Street, Suite 300
                                            Gulfport, Mississippi 39501
                                            info@phelps.com
                                            Telephone:    (228) 679-1130
                                            Facsimile:    (228) 679-1131
                                            E-Mail:       jim.wyly@phelps.com

                                            -and-

                                            Miles P. Clements, T.A. (4184)
                                            Joseph E. Lee III (26968)
                                            Phelps Dunbar LLP
                                            Canal Place
                                            365 Canal Street, Suite 2000
                                            New Orleans, Louisiana 70130
                                            Telephone:    (504) 566-1311
                                            Facsimile:    (504) 568-9130
                                            E-Mail:       miles.clements@phelps.com
                                                          josh.lee@phelps.com

                                            Counsel for Defendants M/V NOR GOLIATH, in
                                            rem, and GOLIATH OFFSHORE HOLDINGS PTE.
                                            LTD., in personam



                                     Certificate of Service

        I HEREBY CERTIFY that, on the 17th day of July, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                            s/James G. Wyly, III




                                          Page 9 of 9
PD.26554584.2
